Action to recover damages for wrongful death. Appeal from so much of an order as denied an examination of defendant English before trial as a witness. Order, in so far as appealed from, reversed on the law and facts, with ten dollars costs and disbursements, and motion for examination of defendant English granted to the extent sought in the notice of motion, the examination to proceed on five days’ notice. The denial of plaintiff’s motion to examine defendant English was improvident. Hagarty, Carswell, Adel, Taylor and Close, JJ., concur.